          Case 3:18-cv-01502-JD Document 34-1 Filed 09/24/18 Page 1 of 2



 1
                            UNITED STATES DISTRICT COURT
 2
                         NORTHERN DISTRICT OF CALIFORNIA
 3

 4
     R.H., et al.,                                    CASE NO.: 3:18-cv-01502-JD
 5
                     Plaintiffs,                      PLAINTIFFS xxxxxxxxxxx
                                                                 [PROPOSED] ORDER TO
 6                                                    APPOINT LAKAMI SMITH AS R.H.’S
     v.                                               GUARDIAN AD LITEM AND APPROVE
 7                                                    MINOR'S COMPROMISE

 8   CITY OF RICHMOND, et al.
                                                      Honorable Judge James Donato
 9

10                       Defendants.

11

12   [PROPOSED] ORDER
13
             The petition of LAKAMI SMITH ("Petitioner") for appointment of
14
     Guardian ad litem and for the approval of the proposed compromise of minors
15
     R.H. ("Minor’s") claims against defendants City of Richmond, etc. (hereinafter
16
     collectively referred to as "Payor"). Upon the evidence introduced, the court
17   finds that the facts set forth in said petition are correct and that it is in the best
18   interests of the Minor that said claim be compromised and settled for the
19   amount stated in the petition and that the proceeds of such settlement be paid,
20   distributed, and deposited in the manner hereinafter specifically provided.
21
     IT IS THEREFORE ORDERED:
22
                A. LAKAMI SMITH is hereby appointed Guardian Ad Litem to
23                 prosecute and compromise the claims of Minor R.H. in this action.
24              B. That Payor has agreed to issue checks in the total amount of
                   $60,000.00 (Sixty Thousand Dollars and Zero Cents) to settle the
25                 claims of the two plaintiffs.
26              C. Upon court approval, the Law Offices of John L. Burris shall
                   disburse the settlement proceeds as follows:
27

28

                                                                                              1
        Case 3:18-cv-01502-JD Document 34-1 Filed 09/24/18 Page 2 of 2



 1

 2                  The Court hereby approves the Petition to Compromise Minor
                    R.H.’s claims, and orders as follows:
 3

 4      1.       Payment of Fees and Expenses on Behalf of Minor, R.H.
             a. A gross total $30,000 settlement to minor R.H.
 5
             b. Attorney's fees (%25) payable to the Law Offices of John L. Burris:
 6
             $7,500.00.
 7
             b. Reimbursement of Litigation Costs payable to Law Offices
 8
             of John L. Burris: $ 225.00.
 9
             c. Grand total of allowances for fees/expenses: $7,725.00
10

11
        2. Balance
12
        The remaining balance of $ 22,275.00 shall be placed in an interest-bearing
13   blocked trust account at an FDIC insured banking institution for the benefit of
14   Minor R.H. and shall be made payable to Minor Plaintiff R.H. on his 18 th
15   birthday.
16

17

18

19

20   DATED: 10/11/18
                                       HONORABLE JAMES DONATO
21                                     United States District Court Judge
22

23

24

25

26

27

28

                                                                                       2
